       Case 1:18-cv-10836-PGG Document 73 Filed 08/15/19 Page 1 of 4        I



       Case 1:18-cv-10836-PGG Document 67 Filed 08/12/19 Page 1 of         1I




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  Martin    •    ttes e , prose,
               Plaintiff ·
              - against -                 Civil No.: 18-cv-10836-PGG
       iju h J. Hurwitz et .. al.                                           ''i
                                                                            '
                   MOTION FOR EXTENSION OF TIME TO FILE                     Ii
                                                                       i
       Plaintiff Martin S. Gottesfeld (herein "Plaintiff"), acting pro I e,
                                                                            i


hereby moves The Honorable Court for an extension of time in which         tJ file his
                                                                                I


                                                                            I
opposition to the defendants': motion to dismiss, filed on May 16th, · 19
                                                                            I
(please see D.E. 51). The current deadline is August 31st, 2019 (pleaj e see
D:,E. 62 at 2).
                                                                            i   I


       The plaintiff seeks an additional forty-five (45) days in which\ o file
                                                                            l
his opposition to D.E. 51 for the following reasons. As the plaintif~ has been
                                                                      l
preparing his opposition he has encountered limitations in the FCI '].
oru,   specifically the law-library database in the CMU does not conta·
                                                                                1


                                            •                          •        I


York state-court case law, the plaintiff does not have access to ~he [ ull FCI
                                                                                !
institutional law library as a result of defendants' designation of~
                                                                                !

CMU, and his lawful conmunications to gather such information are blo ked,
                                                                                i
endangered, and inordinately delayed, as is plainly visible on the do ket of
                                                           •
                                                                                lI
the instant case (please see D.E. 59, mailed from the CMU to The       Cou9           on June
10th, 2019, but not
three weeks later).




                                                                                     (J)
                                                                                     (;µ


                                    - Page 1 of 2 -
       Case 1:18-cv-10836-PGG Document 73 Filed 08/15/19 Page 2 ofI 4               I




        Case 1:18-cv-10836-PGG Document 67 Filed 08/12/19 Page 2 of 4
                                                                                    !

     Respectfully mailed on Monday, August 5th, 2019, and filed there on in
accordance with Houston v. Lack, 487 U.S. 266 (1988), in an envelope                     aring
                                                                      !
U.S. -Postal Service tracking number 9114 9023 0722 4293 0876 98 with j . . .
                                                                                    I

sufficient pre-pai-d ,.fi:i;st ...class U ~ S. postage affixed, handed to Ms. J .j Wheeler
                                                                                    I
for ;mailing::.to The Court in her official capacity as an agent of the             I·
defendants and member of the FCI Terre Haute          Cl1U   unit team,             !
                                                                                    :




   ~ Gott:;,
     Reg. No.: 12982-104
                                pro se

     Federal Correctional Institution
     P.O. fux 33
     Terre Haute, IN 47808
                                                                                   "I
                                                                                    !
                               CERTIFICATE OF SERVICE
      I, Martin S. Gottesfeld, pro se, hereby certify that on Monday,
5th, 2019, I mailed a copy of the foregoing docunent
defendants in the abovecaptioned case by handing such copy to Ms. J.                     eeler
for placement in the mail in her official capacity as an agent of the
defendants and member of the FCI Terrediaute CMU unit team, See .;.;;Ho.;;..;u;;;s~;;_;,--
Lack, 487 U.S. 266 (1988) •.



    06~
      Martins. GotteseI,i,,:o se




                                      - Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 73 Filed 08/15/19 Page 3 of 4
     Case 1:18-cv-10836-PGG Document 73 Filed 08/15/19 Page 4 of 4
      Case 1:18-cv-10836-PGG Documerit 67 Filed 08/12/19


                                                           Martin S.   ttesfeld
                                                            Reg. No.:112982-104
                                                Federal Correctional stitution
Pro Se Clerk'.s Office·                                              Po. Box 33
U.S. District Court                                       Terre Haute· IN 47808
Southern District of New York
500 Pearl St.
New York, NY 10007 ,
Monday, August 5th, 2019
To Whom It May Concern:
     I hope that this letter finds you well.
     Please find enclosed for filing in the case of Gottesfeld v. H;
al., 18-cv-10836-PGG the following three (3) motions: p ainti s-=M~.~~---
EXTENSION OF TIME TO FILE, plaintiff's MOTION.FOR A TEM:PORARY RES
ORDER PROTECTING PIAINTIFF'.S RIGHT 10 PUBLISH with 1 Exhibit theretq) and
plaintiff '1s MOTION FOR A DECLARATORY JUDGMENT PROTECTING PIAINTIFF' S RIGIIT 10
PUBLISH with        1 its t ereto.
     :Each Exhibit is prefaced with a blank \vhite cover page marked, '' Exhibit
                                                                          1
1," "Exhibit 2," or "Exhibit 3." The body of one exhibit includes p es
previously-exhibited in other motions, so there is one page with ape-
existing PACER header from the same cas.e, docket entry 63, page 19 O 26,
marked ''Exhibit 7. " This exhibit marking can be• ignored.               !
     May I also ask that the.....scanrled image of the envelope bearing t ese 3
motions to the court appear in each of the 3 docket entries for thos. motions
for the purpose of the prison-mailbox rule?                               iI
     Finally, may I please ask the Pro Se Clerk's Off ice to use the ·' nclosed
self-addressed ,stamped envelope to mail me the PACER receipts from . ese
motions? I very much appreciated the docket report that the Pro Se C erk's
Office recently sent to me. While I would happily accept a full doc~ t sheet
again, all I am requesting is the PACER receipt(s) from. these motion.
      With gratitu~e,


  ~ f e l d , prose                                                           r--.,
                                                                              9
                                                                              '-,Cl
                                                                                      ...,(
                                                                    UJ    :~
                                                                    CJ-   !t7J

                                                                    o iN
                                                                    ·-n .
                                                                    ·-:z:
                                                                    :- ·,i :x
                                                                           --0

                                                                    :< l\W
                                                                         •·•
                                                                                       ,.,
                                                                                        ,,
                                                                          ! CJ1
                                                                          re.;:,




                                 - Page 1 of 1 -
